Citation Nr: 0309990	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  93-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, claimed as neuritis with Bell's palsy.

2.  Entitlement to an increased rating in excess of 10 
percent for the residuals of a gunshot wound (GSW) to the 
left temporal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from January and July 1992 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at an October 1992 RO hearing.  A copy 
of the hearing transcript has been associated with the claims 
file.

In an August 1995 decision, the Board granted service 
connection for tinnitus and bilateral hearing loss and 
remanded other claims to the RO to clarify what disorders the 
veteran was claiming service connection for, to obtain 
additional service medical records, and to have additional 
examinations done.

Following development, in a November 1997 decision, the Board 
granted service connection for a left shoulder disorder, 
denied service connection for cervical spine and right lower 
extremity disorders, and remanded the other claims to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.

Entitlement to an increased rating in excess of 10 percent 
for the residuals of a GSW to the left temporal area is 
discussed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his service-connection claim and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of his claim.

2.  There is competent medical evidence that the veteran's 
neuritis began during service; Bell's palsy was not found on 
examination.


CONCLUSION OF LAW

Neuritis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the VCAA.  The VCAA became effective on November 9, 2000.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on the VA in developing claims.  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).

The case was remanded to the RO twice for additional 
development.  In response to an August 1995 remand, the RO 
asked the veteran to clarify what disorders he was claiming 
service connection for in an October 1995 letter.  In a VA 
Form 21-4138 dated October 12, 1995, the veteran indicated, 
in pertinent part, that he was seeking service connection for 
residuals of a shrapnel wound to include Bell's palsy or 
facial neuritis.  In a September 1995 response to an RO 
request for additional service medical records, the National 
Personnel Records Center (NPRC) sent copies of records from 
the Surgeon General's Office (SGO).  The veteran was also 
afforded neurological and orthopedic examinations.  In June 
1997, the RO readjudicated the remaining issues on appeal and 
issued a rating decision and a supplemental statement of the 
case (SSOC).  In compliance with a November 1997 remand, the 
RO asked the veteran to identify health care providers for 
the issues listed above, in a January 1998 letter.  The 
veteran did not respond.  The veteran was afforded a 
neurological examination in March 1998 and an eye examination 
in April 1998.  The RO readjudicated the two claims and 
issued SSOCs in October 1998 and January 2003.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's August 1995 and 
November 1997 remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, VA examination reports, non-VA treatment 
records, private physician statements, hearing transcript, 
and SGO records, which evaluate the status of the veteran's 
health and tend to corroborate in-service incurrence of 
neuritis due to a shrapnel wound to the left temporal area, 
are adequate for determining whether service connection for 
neuritis is warranted, particularly in light of the 
appellant's failure to provide additional healthcare provider 
information in response to the RO's January 1998 letter.  

The Board also finds that the requirements regarding notice, 
which must be provided to the appellant under the VCAA have 
been satisfied by various informational letters, a March 1992 
statement of the case, SSOCs issued in July and September 
1992, February 1993, June 1997, October 1998, and January 
2003, the February 1993 hearing officer decision, various 
rating decisions, and the Board remands, as VA advised the 
appellant of what must be demonstrated to establish service 
connection and the provisions of the VCAA.  In particular, in 
a November 2001 letter for a different claim, the RO informed 
the appellant of the provisions of the VCAA and the 
information that the appellant needed to provide to support a 
service-connection claim.  Specifically, the RO advised the 
appellant that he needed to provide medical evidence showing 
that a chronic disorder was related to service and that VA 
would obtain all identifiable medical records providing that 
the appellant signed releases, as needed.  In the absence of 
information on treatment providers and signed releases, in a 
January 1998 letter, the RO informed the appellant that it 
was his responsibility to furnish such evidence.  But the 
appellant did not provide such information in response to the 
RO's January 1998 letter.  The Board observes that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Thus, the Board finds that the VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the veteran's service-
connection claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the question of service connection for 
neuritis as VA has complied to the extent possible with the 
notice and duty to assist provisions of the VCAA.  Moreover, 
in light of the Board's decision granting service connection 
for neuritis, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



Analysis

Service-Connection Claim

The veteran contends that he is entitled to service 
connection for an eye disorder, claimed as neuritis with 
Bell's palsy, which he acquired as a result of a shrapnel 
wound to the left temporal area.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2002); see also 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service medical records show that the veteran was 
hospitalized for the removal of a large shell fragment, which 
was embedded in the soft tissues of the left temporal region, 
incurred in Germany in December 1944.  The diagnoses were 
wounded in action, shell wound (high explosive); penetrating 
wound of the left temple and zygoma, incurred in December 14, 
1944 - Germany, due to enemy action; and partial paralysis of 
the seventh nerve on the left, secondary to one.  A January 
1945 hospital report reflects confirmation of the diagnosis 
of penetrating wound of the left temple due to a shell 
fragment, sustained in Germany on December 14, 1994.  The 
veteran's February 1946 separation examination report reveals 
that the veteran was treated for a shrapnel wound to the head 
in December 1944 at the 91st General Hospital in Germany.

In a May 1946 rating decision, in pertinent part, service 
connection for residuals of a GSW to the left temporal region 
(in combat) was granted and an initial noncompensable rating 
was assigned, effective February 1946.  

At January 1950 VA and non-VA examinations, the veteran 
stated that he was hit by shrapnel in the left temporal in 
December 1944.  He complained of headaches over the left eye 
and swelling of the left eyelids at times.  On examination, a 
1 1/2 by 3/4-inch red scar was noted on the left temple between 
the left eyebrow and ear.  It was nontender and freely 
movable without keloid.  The VA examiner diagnosed scar, left 
temple.

In a February 1950 rating decision, the RO found that a 
compensable disability had been present since discharge and 
amended the May 1946 rating decision, assigning a higher 
initial rating of 10 percent, effective from February 1946.  
That rating has remained unchanged.

In a March 1976 statement, a private physician, Frank E. 
Williams, M.D. indicated that he had treated the veteran 
between December 1975 and December 1976 for residuals of a 
shell fragment wound in the left temporal region.  He stated 
that the veteran had anxiety/depression and facial pain from 
headaches.

At a August 1991 VA examination, the veteran reported 
receiving a shrapnel wound while serving in Germany in 1944 
and complained of ringing in the ears, constant and 
increasing pain generated from his left temple and problems 
with the sight in his left eye.  The diagnosis included 
status post shrapnel wounds, left face and head.

At an October 1992 RO hearing, the veteran withdrew the issue 
of service connection for vision loss, noting it would come 
under a separate issue for left eye neuritis.  The veteran 
testified that he sustained his head injury in Germany due to 
a shell fragment from engagement with an enemy tank.  He was 
hit by shrapnel and knocked unconscious.  The veteran 
complained of sharp pains in an area of about the size of his 
palm on the left side of his face.  He indicated that he had 
numbness at times.  The veteran indicated that, when he was 
hospitalized in 1944, there was a piece of shrapnel in his 
mouth and he had his head taped down because his jawbone had 
been sliced.

Private treatment records from Wendell J. Newcomb, M.D. dated 
from the December 1979 to June 1989 show treatment for 
complaints of blurred vision in the left eye and headaches.  
A summary of private treatment records from Dr. J. L. Farrior 
dated from December 1955 to February 1991 reveal treatment 
for various eye/ear disorders, including removal of pterygium 
in both eyes, conjunctivitis and Eustachian tube blockage.

Private treatment records from John O. Gage, M.D. from 
November 1986 to December 1986 show treatment for complaints 
of headaches diagnosed as migraine headaches.

A July 1992 statement from a private physician, Gary Gerhard, 
M.D., indicated that the veteran had migrainous headaches, 
which appeared to be post-traumatically related to service, 
as he had a bullet injury in the left temporal area.

In letters dated in August 1992, Dr. Newcomb discussed his 
evaluations of the veteran for complaints of neck pain, 
headaches and right lower extremity muscle spasms.

Surgeon General Office records received in October 1995 show 
that the veteran was diagnosed with facial neuritis (Bell's 
palsy) during hospitalization in December 1944.

At a January 1996 VA neurological examination, the veteran 
stated that he continued to have difficulty with the left 
side of his face calling it neuritis.  He reported that the 
left side of his face was very sensitive and he could not 
sleep and at times he would get headaches.  At times he 
stated that he would get a numb, tingling sensation.  The 
veteran complained of difficulty focusing and blurring of 
vision in the left eye but no double vision.  On cranial 
examination, there was no evidence of papilledema, facial 
weakness, or visual field defect.  The examiner did not 
detect any nystagmus.  The veteran's pupils seemed to react 
equally to light.  There was no definite sensory change in 
the face.  The impression was history of left temporal 
shrapnel wound in 1944, resulting in some left facial 
sensitivity, possible left eye visual blurring and diminished 
hearing and tinnitus on the left side.  Electroencephalogram 
(EEG) and brainstem auditory evoked response and visual 
evoked response testing were done.  The EEG results revealed 
some eye movement and muscle tension artifacts.  Visual 
evoked response testing noted a left eye P-100 delay, 
suggesting a conduction defect in the left optic nerve 
pathway anterior to the chiasm, which could occur from 
trauma.  Brainstem auditory evoked response testing showed a 
delay in the left interpeak latencies wave III-V, suggesting 
a conduction detect in the left auditory pathway through the 
brainstem, which could occur from injury.

A January 1996 VA joints examiner, after discussion with the 
neurologist who felt the shell fragment was rather 
superficial, opined that there were no orthopedic 
manifestations related to the shell wound of the left 
temporal region.

At a March 1998 VA neurological examination, the veteran 
complained of some sensitivity in the left side of the face 
in the area of the wound, sometimes resulting in difficulty 
sleeping or setting off a headache.  The veteran might get a 
numb, tingling sensation.  If he slept on the left side at 
night, the veteran stated that he would wake up with a 
headache.  His headaches occurred almost on a daily basis, 
but the intensity varied.  The veteran indicated that 
sometimes he had difficulty reading and had to close one eye 
in order to read and focus.  A January 1996 visual evoked 
response test revealed a prolonged P-100 latency on the left 
side suggesting a conduction defect in the left optic nerve.  
On cranial nerve examination, there was no papilledema or 
facial weakness.  There was some sensitivity to light touch 
along the left side of the temporal area.  Optic disk 
appeared slightly pale, more so on the left than the right.  
The veteran also appeared to have bilateral cataracts.  
Strength, tone and coordination were otherwise normal for the 
veteran's age.  The impression was history of left temporal 
shrapnel wound in 1944, resulting in some left facial 
sensitivity, testing was consistent with left optic neuritis 
and this could be the result of trauma to the left temporal 
region.  The left facial neuritis was also caused by the 
shrapnel wound.  The EEG results revealed some eye movement 
and muscle tension artifacts.

At an April 1998 VA eye examination, the veteran gave a 
history of having neuritis of the left eye although he denied 
any episodes of loss of vision in that eye.  After 
examination, the examiner opined that, at that time, the 
veteran did not demonstrate any evidence of Bell's palsy at 
least in the region of the eyes nor was there evidence of 
optic neuritis.  However, there was one piece of evidence in 
the veteran's folder, which did suggest the possibility of 
previous optic neuritis.  That evidence was the January 1996 
visual evoked response test which indicated a left eye P-100 
delay.  This suggests a conduction defect in the left optic 
nerve pathway anterior to the chiasm, which could occur from 
trauma.  In summary, left optic neuritis could have existed 
at some point in the past although the history and most 
physical findings did not suggest this.  If optic neuritis 
did exist, it has left the veteran with little residual 
effect in visual acuity, visual field or color vision.  If it 
does exist, it could have been caused by the shrapnel injury.

Although service medical records show a diagnosis of neuritis 
due to a shrapnel wound, the available medical evidence does 
not demonstrate continuity of neuritis from service.  But the 
March 1998 VA neurological examiner did link the veteran's 
left optic and left facial neuritis to service.  The Board 
finds that, resolving the benefit of doubt in the veteran's 
favor, the record establishes that the veteran's left optic 
neuritis and facial neuritis originated in service as a 
result of a shrapnel wound sustained in December 1944.  
Accordingly, service connection for neuritis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


ORDER

Service connection for neuritis is granted.


REMAND

Increased Rating Claim

A remand in this case is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  The RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA with regard to 
the increased rating claim.  Moreover, the Board observes 
that the rating criteria pertaining to skin disorders, to 
include scars, were recently amended, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  It would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time without 
consideration of the VCAA or the revised rating criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his increased 
rating claim in June 1991.  Consequently, the veteran again 
will be asked to identify health care providers who may have 
treated him since June 1990 for residuals of a GSW to the 
left temporal area and will be afforded a VA scar 
examination.

Thus, in compliance with the VCAA, the Board finds that the 
case must be REMANDED to the RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of a gunshot wound to the left 
temporal area from June 1991 to the 
present.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

2.  After completion of 1, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
dermatologist to determine the nature and 
extent of residuals of a gunshot wound to 
the left temporal area.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination and the examination report 
should so indicate.  The dermatologist 
should expressly give the extent of the 
scarring in square inches or square 
centimeters, should indicate whether the 
veteran's shrapnel scar is unstable 
(i.e., frequent loss of covering of skin 
over the scar), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scar limits the function of, or causes 
limited motion of, the affected part.  

The examiner should also discuss whether 
there is disfigurement of the head, face 
or neck which is characterized by visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one or more 
features or paired set of features (nose, 
chin, forehead), eyes (including 
eyelids), ears (auricles), cheeks, lips, 
or has one or more characteristics of 
disfigurement.  The 8 characteristics of 
disfigurement are: scar 5 or more inches 
(13 or more cm.) in length; scar at least 
1/4-inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

3.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
issue of an increased rating for 
residuals of a gunshot wound to the left 
temporal area.  If the determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


